DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted April 22, 2022, has been received.  The amendment of claims 1 and 11; and cancellation of claims 5-10 and 12-13, is acknowledged.  Although Applicant indicates there is generally “support for amendments…found throughout the specification and in original claims.”  Despite the assertion that no new matter has been added it is unclear where, specifically, support is provided by the original filing.  Specific citations supported the amendments and drawings are requested.  In particular, the description of the newly added drawings in the remarks are not sufficient to amend the specification.
In response to applicant's argument that the catch tray of the art is used for a different purpose, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Regarding additional arguments directed to the telescopic nature of the leg for height adjustment, resting angle, variable angle between foot and heel rest, number of walls of tray, and shape of leg, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Specification
The disclosure is objected to because of the following informalities: the response of April 21, 2022, includes new drawings which are not described in the specification. 
Appropriate correction is required.
Drawings
The drawings are objected to because the limitation of the catch tray “foldable over the foot rest” does not appear to be supported by the original specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 11, and 14, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the limitation “foldable over the footrest” does not appear to be specifically supported by the specification.  Specification citation is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2008/0296447 (“Peterson”) in view of U.S. Patent Pub. 2014/0049088 (“Appiah Finn”), further in view of U.S. Patent No. 5,181,613 (“Wright”).
Claim 1
Peterson discloses a nail clipping stand apparatus comprising: a tray, the tray having an inside and a rim (Fig. 1A, tray 18); a stand apparatus (stand apparatus frame 16 with legs 12a), the stand apparatus comprising: a foot rest, the foot rest having a top, a bottom, a first end and a second end, wherein a heel of a foot being configured substantially near the first end of the foot rest, and wherein toes of the foot being substantially near the second end of the foot rest (Fig. 3A). 
Peterson discloses a first leg and second leg, the second leg having a height greater than the first leg (Fig. 1B) but does not appear to explicitly disclose a first leg, the first leg having a first end and a second end, wherein the first end being configured to be coupled to a floor, and wherein the second end being hingedly coupled to substantially near the first end of the bottom of the foot rest, and wherein the first leg has a height coupling, wherein the first leg being variable in height, and wherein the variability of height being controlled by the height coupling; a second leg, the second leg having a first end and a second end, wherein the first end being configured to be coupled to a floor, and wherein the second end being hingedly coupled to substantially near the second end of the bottom of the foot rest, wherein the second leg having a height coupling, wherein the second leg being variable in height, wherein the variability of height being controlled by the height coupling, and wherein the second leg having at least a greater height than the first leg.
Appiah Finn discloses a folding adjustable footstool including a first and second leg of variable heights and each leg having one end connected near a floor and another end connected at a foot rest (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a first and second leg as disclosed by Appiah Finn, into the device of Peterson, such that a first leg, the first leg having a first end and a second end, wherein the first end being configured to be coupled to a floor, and wherein the second end being hingedly coupled to substantially near the first end of the bottom of the foot rest, and wherein the first leg has a height coupling, wherein the first leg being variable in height, and wherein the variability of height being controlled by the height coupling; a second leg, the second leg having a first end and a second end, wherein the first end being configured to be coupled to a floor, and wherein the second end being hingedly coupled to substantially near the second end of the bottom of the foot rest, wherein the second leg having a height coupling, wherein the second leg being variable in height, wherein the variability of height being controlled by the height coupling, and wherein the second leg having at least a greater height than the first leg, for the purpose of providing multiple heights and angles (Appiah Finn, paragraph 0089]).
Peterson in view of Appiah Finn discloses a hinged bottom layer (Peterson, paragraph [0034]) but does not appear to explicitly disclose 11a catch tray, the catch tray being hingedly coupled to the second end of the foot rest, and foldable over the footrest.  
Wright discloses including a catch tray (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a foldable catch tray, as disclosed by Wright, into the device of Peterson in view of Appiah Finn, such that the catch tray is hingedly attached, for the purpose of catching nail and debris (Wright, col. 2, lns 11-14).

Claim 2
Peterson in view of Appiah Finn, further in view of Wright discloses the apparatus of claim 1, wherein the first leg being foldable (Appiah Finn, Fig. 9).  

Claim 3
Peterson in view of Appiah Finn, further in view of Wright discloses the apparatus of claim 1, wherein the second leg being foldable (Appiah Finn, Fig. 9).   

Claim 4
Peterson in view of Appiah Finn, further in view of Wright discloses the apparatus of claim 1, wherein the catch tray being foldable (Wright, col. 1, lns 41-45, cardboard is foldable).  

Claim 11
Peterson in view of Appiah Finn, further in view of Wright discloses the apparatus of claim 1, wherein the foot rest being angled, wherein the second end of the foot rest being at a great height than the first end of the foot rest, with the second leg being at least a greater height (Peterson, Fig. 1D).    

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2008/0296447 (“Peterson”) in view of U.S. Patent Pub. 2014/0049088 (“Appiah Finn”), further in view of U.S. Patent No. 5,181,613 (“Wright”), further in view of U.S. Patent Pub. 2017/0086559 (“Mulroy”).
Claim 14
Peterson in view of Appiah Finn, further in view of Wright discloses the apparatus of claim 1, wherein the heel rest is foldable (Peterson, Fig. 1B)
Peterson in view of Appiah Finn, further in view of Wright does not appear to explicitly disclose the heel rest can swivel.
Mulroy discloses a heel rest which swivels (paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a heel rest which can swivel, as disclosed by Mulroy, into the device of Peterson in view of Appiah Finn, further in view of Wright, for the purpose of providing a more comfortable foot position (Mulroy, paragraph [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853